United States Court of Appeals
                     For the First Circuit

No. 17-1445


                         UNITED STATES,

                            Appellee,

                               v.

                         DANIEL E. SAAD,

                      Defendant, Appellant,



                          ERRATA SHEET

     The opinion of this Court, issued on April 30, 2018, is
amended as follows:

     On page 5, lines 7-8: "Bureau of Alcohol, Firearms, Tobacco,
and Explosives" is replaced with "Bureau of Alcohol, Tobacco,
Firearms, and Explosives".